DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed on 9 June 2021, are accepted by the Examiner.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 recites “GPS receive” which should be “GPS receiver” as recited in claim 13.  
Claim 8 recites “a user’s status a remote location” which should be “a user’s status to a remote location” as recited in claim 20.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a communications device adapted for communicating” in claim 8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In particular, claims 1 and 13 each recite the limitation “autonomously navigate”.  This limitation is unclear to the examiner.  It is unclear what exactly is meant by “autonomously”.  It is unclear whether the vehicle is being autonomously navigated or if the navigation commands are merely being automatically displayed or relayed to the user.
Claims 2-12 and 14-20 are rejected as being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 13 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1 and 13 fall within one of the statutory categories?  Yes, because claims 1 and 13 is directed toward a system which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1 and 13 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1 and 13, the system (claim 1) and method (claim 13) are mental processes that can be performed in the mind and, therefore, abstract idea.  
These claims merely consist of determining a user / driver location and navigating to a destination.  This is equivalent to a person mentally noting their location and navigating to the desired location.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, observing the barriers along many routes, could mentally note which routes are passabile or not, and route the wheelchair based on this mental note.  The mere nominal recitations that the user location is determined at the “GPS receiver,” and navigate to the destination determined at the “central processing unit (CPU),” does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 13 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claims 1 and 13 further recites the additional element of “display[ing] at least one navigation map ... .”  This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “display[ing] at least one navigation map ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amounts to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual recalling the map of a location.  
Claims 1 and 13 still further include the additional elements “a central processing unit (CPU)”, “a first memory unit”, “a displaying device”, “a GPS receiver”, “a second memory unit”, “an input device” (Ln. x).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system storing the program by “a first memory unit” coupled to the “CPU”, displaying the navigational map by “a display device” coupled to the “CPU”, determining a user location by “a GPS receiver” coupled to the “CPU”, storing a user profile by “a second memory unit” coupled to the “CPU”, and entering the commands by “an input device” coupled to the “CPU”,  i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “central processing unit,” “first memory unit,” “display device,” “GPS receiver,” “second memory unit,” and the “input device”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The central processing unit, first memory unit, display device, GPS receiver, second memory unit and the input device are recited at a high level of generality and merely automate the storing, extracting and creating steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claims 1 and 13 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1 and 13 do recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  In particular, “stor[ing] a computer program … , “display[ing] at least one navigation map,” and “display[ing] at least one CPU generated route ... .”  Storing and displaying data and programs is a fundamental, i.e. WURC, activity performed computers operating on databases such as the units recited in claims 1and 13.  Further, applicant’s specification does not provide any indication that the storing, and displaying activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claims 1 and 13 are: (a) directed toward abstract ideas; (b) do  not recite additional elements that integrate the judicial exception into practical application; and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 10 are directed to non-statutory subject matter.
Claim 2 recites the additional elements:
allowing a user to login into said navigation system ... ; and
storing a plurality of user profiles for different users of said system.
These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “allowing a user to login … “ and “storing a plurality of user profiles ... “ steps are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre and post solution activity, such as an individual entering the system and mentally recalling user profiles.
Claim 3 recites the additional element:
storing a plurality of said routes ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “storing a plurality of said routes ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual recalling a plurality of routes.
Claim 3 further recites the abstract idea:
selecting a desired route ... .
This limitation represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 4 recites the additional element:
storing a plurality of said navigation maps ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “storing a plurality of navigation maps ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual recalling and visualizing the area as a map.
Claim 5 recites the additional element:
storing a plurality of marketing content ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “storing a plurality of marketing content ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual noting marketing content.
Claim 6 recites the additional element:
storing a plurality of warning ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “storing a plurality of warning ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual noting various warnings.
Claim 7 recites the additional element:
storing a plurality of entertainment content ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “storing a plurality of entertainment content ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual noting the location of the entertainment content.
Claim 8 recites the additional element:
communicating a user's status ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “communicating a user’s status ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize post solution activity, such as an individual communication their status.
Claim 9 recites the abstract idea:
determining a use's real time speed ... .
This limitation represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 10 recites the additional limitation:
... customize said route.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 11 recites the additional element:
wherein said customization is selected from the group consisting of maximum travel speed, bike lane route, bike path route, and road density.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 12 recites the additional element:
a software development server for hosting software development tools for said system.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 14 recites the additional elements:
... using said login system ...  and
... store a plurality of user profiles .. .
These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “using said login system … “ and “store a plurality of user profiles ... “ steps are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre and post solution activity, such as an individual entering the system and mentally recalling user profiles.
Claim 15 recites the additional element:
... store a plurality of said routes ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “store a plurality of said routes ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual recalling a plurality of routes.
Claim 15 further recites the abstract ideas:
... selecting a desired route ... .
This limitation represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 16 recites the additional element:
... store a plurality of said navigation maps ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “store a plurality of navigation maps ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual recalling and visualizing the area as a map.
Claim 16 further recites the abstract idea:
... selecting a desired navigation map ... .
This limitation represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 17 recites the additional element:
... store a plurality of marketing content ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “store a plurality of marketing content ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual noting marketing content.
Claim 18 recites the additional element:
... store a plurality of warning ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “store a plurality of warning ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual noting various warnings.
Claim 19 recites the additional element:
... store a plurality of entertainment content ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “store a plurality of entertainment content ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual noting the location of the entertainment content.
Claim 20 recites the additional elements:
... communicate the user's status ...,
... communicate said anomaly ... .
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2020/0378775 to Beaurepaire et al. (hereafter Beaurepaire).
As per claim 1, Beaurepaire discloses [a] computer implemented navigation system, (see at least Beaurepaire, Abstract) said system comprising:
a central processing unit (CPU) (see at least Beaurepaire, [0099] disclosing that FIG. 4 is a flowchart of a process for optimizing intermodal route computations.  The routing platform 105 performs the process 400 and is implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 9);
a first memory unit coupled to said CPU for storing a computer program for execution by said CPU (see at least Beaurepaire, [0120] discloses that FIG. 8 illustrates a computer system 800 upon the invention may be implemented.  FIG. 8 can deploy the illustrated hardware and components of system 800. Computer system 800 is programmed ( e.g., via computer program code or instructions) to provide shared vehicle availability detection and optimizing intermodal route computations based on vehicle trajectory information as described herein and includes a communication mechanism such as a bus 810 for passing information between other internal and external components of the computer system 800; and [0122]-[0124]);
a display device coupled to said CPU for displaying at least one navigation map and for communicating system information to the user (see at least Beaurepaire, [0124] disclosing that other external devices coupled to bus 810, used primarily for interacting with humans, include a display device 814, such as a cathode ray tube (CRT), a liquid crystal display (LCD), a light emitting diode (LED) display, an organic LED (OLED) display, a plasma screen, or a printer for presenting text or images);
a GPS receive coupled to said CPU, said CPU using said GPS receiver to determine user location (see at least Beaurepaire, [0035] disclosing that the sensors 110 may include location sensors (e.g., GPS), accelerometers, compass sensors, gyroscopes, altimeters, etc.; and [0046] further disclosing that sensors 110 may be used as GPS receivers for interacting with one or more satellites 117 to determine and track the current speed, position and location of a user and/or a vehicle travelling along a roadway);
a second memory unit coupled to said CPU for storing a user profile for the user (see at least Beaurepaire, [0072] disclosing that the authentication module 201 may further be configured to support and/or validate the formation of profile by a provider of a service 109 or content provider 115, e.g., for supporting integration of the capabilities for optimizing intermodal route computations with said providers 115 or services 109);
an input device coupled to said CPU and adapted to allow a user of said system to enter commands to said system and a destination location for said system to navigate to (see at least Beaurepaire, [0124] disclosing a pointing device 816 such as a mouse, trackball, cursor direction keys, or a motion sensor for controlling a position of a small cursor image presented on display 814 and issuing commands associated with graphical elements presented in display 814); and 
wherein when commanded to do by the user, said CPU executes said computer program to display on said display device at least one CPU generated route from said user location to said destination location and autonomously navigate the user to said designation in accordance with said user profile (see at least Beaurepaire, [0042] disclosing that vehicles 103 are equipped with a navigation device (e.g., a UE 101) that is capable of submitting to the routing platform 105 requests for routing the vehicle and of guiding of the vehicle respectively. As the user and/or the vehicle follow the respective segments, the UE 101 (e.g., via a navigation application 111) and/or the vehicle 103 may iterate their locations with timestamps to the routing platform 105 in order to update the travel status in a real-time and/or substantially real-time manner while factoring in delay caused by traffic, weather; [0044]-[0045]; and [0047] disclosing that  the routing platform 105 may perform candidate intermodal routes calculation based on user/vehicle trajectory information and/or public transport information).
As per claim 2, Beaurepaire discloses the limitations:
a login system coupled to said CPU for allowing a user to login into said navigation system (see at least Beaurepaire, [0060] disclosing that the user profile data 129 includes, but not limited to, the name, name, login named, screen named, nicknamed, handle names, home addresses, email addresses, government identification numbers, operator license/credential types); and 
a remotely located database for storing a plurality of user profiles for different users of said system, wherein when a user logs into said navigation system using said login system, said CPU executes said software program to retrieve from said database the stored user profile for that user and stores said profile in said second memory unit (see at least Beaurepaire, Fig. 1A, showing Transportation Database 113, Fig. 1B showing user profile data 129, [0060] disclosing that the user profile data 129 includes, the name, name, login named, screen named, nicknamed, handle names, home addresses, email addresses, government identification numbers, operator license/credential types <interpreted as a plurality of user profiles for different users>; and [0072] disclosing that the authentication module 201 may further be configured to support and/or validate<interpreted as when a user logs onto the navigation system>  the formation of profile by a provider of a service 109  <also interpreted as a plurality of user profiles> or content provider 115, e.g., for supporting integration of the capabilities for optimizing intermodal route computations with said providers 115 or services 109).
As per claim 8, Beaurepaire discloses the limitation:
a communications device adapted for communicating a user's status a remote location (see at least Beaurepaire, [0039] disclosing that the routing platform 105 is configured to monitor the user and the vehicle in order to generate travel status information).
As per claim 13, Beaurepaire discloses [a] method for implementing a navigation system, (see at least Beaurepaire, Abstract) said method consisting of the steps of:
providing a central processing unit (CPU) (see at least Beaurepaire, [0099] disclosing that FIG. 4 is a flowchart of a process for optimizing intermodal route computations.  The routing platform 105 performs the process 400 and is implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 9);
coupling a first memory unit to said CPU and using said memory unit for storing a computer program for execution by said CPU (see at least Beaurepaire, [0120] discloses that FIG. 8 illustrates a computer system 800 upon the invention may be implemented.  FIG. 8 can deploy the illustrated hardware and components of system 800. Computer system 800 is programmed ( e.g., via computer program code or instructions) to provide shared vehicle availability detection and optimizing intermodal route computations based on vehicle trajectory information as described herein and includes a communication mechanism such as a bus 810 for passing information between other internal and external components of the computer system 800; and [0122]-[0124]);
coupling a display device to said CPU and using said display device to display at least one navigation map and to communicate system information to the user (see at least Beaurepaire, [0124] disclosing that other external devices coupled to bus 810, used primarily for interacting with humans, include a display device 814, such as a cathode ray tube (CRT), a liquid crystal display (LCD), a light emitting diode (LED) display, an organic LED (OLED) display, a plasma screen, or a printer for presenting text or images);
coupling a GPS receiver to said CPU and using said GPS receiver to determine the location of the user (see at least Beaurepaire, [0035] disclosing that the sensors 110 may include location sensors (e.g., GPS), accelerometers, compass sensors, gyroscopes, altimeters, etc.; and [0046] further disclosing that sensors 110 may be used as GPS receivers for interacting with one or more satellites 117 to determine and track the current speed, position and location of a user and/or a vehicle travelling along a roadway);
coupling a second memory unit to said CPU and using said second memory unit to store a user profile for the user (see at least Beaurepaire, [0072] disclosing that the authentication module 201 may further be configured to support and/or validate the formation of profile by a provider of a service 109 or content provider 115, e.g., for supporting integration of the capabilities for optimizing intermodal route computations with said providers 115 or services 109);
coupling an input device to said CPU and using said input device for the user of said system to enter commands to said system and entering a destination location for said system to navigate to (see at least Beaurepaire, [0124] disclosing a pointing device 816 such as a mouse, trackball, cursor direction keys, or a motion sensor for controlling a position of a small cursor image presented on display 814 and issuing commands associated with graphical elements presented in display 814); and 
wherein when commanded to do by the user, said CPU executing said computer program to display on said display device at least one CPU generated route from said user location to said destination location and autonomously navigating the user to said designation in accordance with said user profile (see at least Beaurepaire, [0042] disclosing that vehicles 103 are equipped with a navigation device (e.g., a UE 101) that is capable of submitting to the routing platform 105 requests for routing the vehicle and of guiding of the vehicle respectively. As the user and/or the vehicle follow the respective segments, the UE 101 (e.g., via a navigation application 111) and/or the vehicle 103 may iterate their locations with timestamps to the routing platform 105 in order to update the travel status in a real-time and/or substantially real-time manner while factoring in delay caused by traffic, weather; [0044]-[0045]; and [0047] disclosing that  the routing platform 105 may perform candidate intermodal routes calculation based on user/vehicle trajectory information and/or public transport information).
As per claim 14, Beaurepaire discloses the limitations:
coupling a login system to said CPU and using said login system for the user to login into said navigation system (see at least Beaurepaire, [0060] disclosing that the user profile data 129 includes, but not limited to, the name, name, login named, screen named, nicknamed, handle names, home addresses, email addresses, government identification numbers, operator license/credential types); and 
coupling a remotely located database to said CPU and using said database to store a plurality of user profiles for different users of said system, wherein when a user logs into said navigation system using said login system, said CPU executes said software program to retrieve from said database the stored user profile for that user and stores said profile in said second memory unit (see at least Beaurepaire, Fig. 1A, showing Transportation Database 113, Fig. 1B showing user profile data 129, [0060] disclosing that the user profile data 129 includes, the name, name, login named, screen named, nicknamed, handle names, home addresses, email addresses, government identification numbers, operator license/credential types <interpreted as a plurality of user profiles for different users>; and [0072] disclosing that the authentication module 201 may further be configured to support and/or validate<interpreted as when a user logs onto the navigation system>  the formation of profile by a provider of a service 109  <also interpreted as a plurality of user profiles> or content provider 115, e.g., for supporting integration of the capabilities for optimizing intermodal route computations with said providers 115 or services 109).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 3, 5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire as applied to claims 1 and 13 above, and further in view of U.S. Patent Publication Number 2021/0356279 to Szigeti.
As per claim 3, Beaurepaire discloses all of the limitations of claim 1, as discussed above.  But Beaurepaire does not explicitly disclose the following limitations:
a third memory unit coupled to said CPU for storing a plurality of said routes selected from the group consisting of fastest route, slowest routed, scenic route and safest route; 
wherein the user selecting a desired route to be following using said input device.
However, Szigeti discloses these limitations (see at least Szigeti, Fig. 4a showing a plurality of routes 41a, 41c-h; [0217] disclosing directional travel preference, avoiding rush hour traffic or proximity to a specific location or another type of good or service provider that differs from the user's desired good or service provider that is the subject of the user's request).
Szigeti further discloses the selecting a desired route limitation (see at least Szigeti, [0361] disclosing that a single route is selected from the six calculated routes as part of the "Route Select" step 43 as described above, either selected manually by the user or automatically by the system based on any pre-defined criteria, such as pre-defined user preferences).
Both Beaurepaire and Szigeti are analogous are to claim 3 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Szigeti relates to an apparatus and method for optimal navigation route planning for satisfying multiple tasks such as fetching multiple items or other attributes associated with multiple locations, including identifying and optimizing the multiple locations and the order of arriving (see at least Szigeti, [0002]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of (1) storing a plurality of said routes selected from the group consisting of fastest route, slowest routed, scenic route and safest route, and (2) where the user selects a desired route to be following using the input device, as disclosed in Szigeti.  Doing so would provide the benefit of improving the convenience, and saving time saving, while route planning (see at least Szigeti, [0238]).
As per claim 5, Beaurepaire discloses all of the limitations of claim 1, as discussed above.  But Beaurepaire does not explicitly disclose the limitation:
a marketing queue coupled to said CPU for storing a plurality of marketing content to be displayed to the user while the user is navigating said route, said marketing content being selected from the group consisting of advertisements, event notices and public service announcements.
However Szigeti discloses this limitation (see at least Szigeti, [0407] <interpreting a list of items 83c, that are available for purchase, as a and advertisement, which is considered part of a plurality of marketing content>).
Both Beaurepaire and Szigeti are analogous are to claim 5 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Szigeti relates to an apparatus and method for optimal navigation route planning for satisfying multiple tasks such as fetching multiple items or other attributes associated with multiple locations, including identifying and optimizing the multiple locations and the order of arriving (see at least Szigeti, [0002]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of storing a plurality of marketing content to be displayed to the user while the user is navigating the route, where the marketing content being selected from the group consisting of advertisements, event notices and public service announcements, as disclosed in Szigeti.  Doing so would provide the benefit of improving the convenience, and saving time saving, while route planning (see at least Szigeti, [0238]).
As per claim 15, Beaurepaire discloses all of the limitations of claim 13, as discussed above.  But Beaurepaire does not explicitly disclose the following limitations:
coupling a third memory unit to said CPU and using said third memory unit to store a plurality of said routes selected from the group consisting of fastest route, slowest routed, scenic route and safest route; and 
wherein the user selecting a desired route to be following using said input device.
However, Szigeti discloses these limitations (see at least Szigeti, Fig. 4a showing a plurality of routes 41a, 41c-h; [0217] disclosing directional travel preference, avoiding rush hour traffic or proximity to a specific location or another type of good or service provider that differs from the user's desired good or service provider that is the subject of the user's request).
Szigeti further discloses the selecting a desired route limitation (see at least Szigeti, [0361] disclosing that a single route is selected from the six calculated routes as part of the "Route Select" step 43 as described above, either selected manually by the user or automatically by the system based on any pre-defined criteria, such as pre-defined user preferences).
Both Beaurepaire and Szigeti are analogous are to claim 15 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Szigeti relates to an apparatus and method for optimal navigation route planning for satisfying multiple tasks such as fetching multiple items or other attributes associated with multiple locations, including identifying and optimizing the multiple locations and the order of arriving (see at least Szigeti, [0002]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of (1) storing a plurality of said routes selected from the group consisting of fastest route, slowest routed, scenic route and safest route, and (2) where the user selects a desired route to be following using the input device, as disclosed in Szigeti.  Doing so would provide the benefit of improving the convenience, and saving time saving, while route planning (see at least Szigeti, [0238]).
As per claim 17, Beaurepaire discloses all of the limitations of claim 13, as discussed above.  Beaurepaire discloses all of the limitations of claim 1, as discussed above.  But Beaurepaire does not explicitly disclose the limitation:
coupling a marketing queue and said CPU and using said marketing queue to  store a plurality of marketing content to be displayed to the user while the user is navigating said route, said marketing content being selected from the group consisting of advertisements, event notices and public service announcements.
However Szigeti discloses this limitation (see at least Szigeti, [0407] <interpreting a list of items 83c, that are available for purchase, as a and advertisement, which is considered part of a plurality of marketing content>).
Both Beaurepaire and Szigeti are analogous are to claim 17 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Szigeti relates to an apparatus and method for optimal navigation route planning for satisfying multiple tasks such as fetching multiple items or other attributes associated with multiple locations, including identifying and optimizing the multiple locations and the order of arriving (see at least Szigeti, [0002]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of storing a plurality of marketing content to be displayed to the user while the user is navigating the route, where the marketing content being selected from the group consisting of advertisements, event notices and public service announcements, as disclosed in Szigeti.  Doing so would provide the benefit of improving the convenience, and saving time saving, while route planning (see at least Szigeti, [0238]).
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire as applied to claims 1 and 13 above, and further in view of U.S. Patent Application Number 2018/0120123 to Seok et al. (hereafter Seok).
As per claim 4, Beaurepaire discloses all of the limitations of claim 1, as discussed above.  But Beaurepaire does not explicitly disclose the following limitation:
a fourth memory unit coupled to said CPU for storing a plurality of said navigation maps selected from the group consisting of a generic road map and a street view map, using said input device the user selecting a desired navigation map to be used.
However, Seok discloses this limitation (see at least Seok, [0476] disclosing that he terminal device may search for a plurality of pieces of route information and output the searched route information and the user may select one of the plurality of pieces of route information. In the instant case, the vehicle 1 may generate navigation information by matching the route information selected by the user to the map information <interpreted as the user selecting a desired navigation map to be used>).
Both Beaurepaire and Seok are analogous art to claim 4 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Seok relates to a device that provides output information related to a transport device traveling to a destination (see at least Seok, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of storing a plurality of the navigation maps selected from the group consisting of a generic road map and a street view map, and using the input device the user selecting a desired navigation map to be used, as disclosed in Seok.  Doing so would provide the benefit of providing use of the user device to navigate the transport device.
As per claim 16, Beaurepaire discloses all of the limitations of claim 13, as discussed above.  But Beaurepaire does not explicitly disclose the following limitations:
coupling a fourth memory unit to said CPU and using said fourth memory unit to store a plurality of said navigation maps selected from the group consisting of a generic road map and a street view map; and 
using said input device the user selecting a desired navigation map to be used.
However, Seok discloses these limitations (see at least Seok, [0476] disclosing that he terminal device may search for a plurality of pieces of route information and output the searched route information and the user may select one of the plurality of pieces of route information. In the instant case, the vehicle 1 may generate navigation information by matching the route information selected by the user to the map information <interpreted as the user selecting a desired navigation map to be used>).
Both Beaurepaire and Seok are analogous art to claim 16 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Seok relates to a device that provides output information related to a transport device traveling to a destination (see at least Seok, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of storing a plurality of the navigation maps selected from the group consisting of a generic road map and a street view map, and using the input device the user selecting a desired navigation map to be used, as disclosed in Seok.  Doing so would provide the benefit of providing use of the user device to navigate the transport device.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire  as applied to claims 1 and 13 above, and further in view of International Publication Number WO 2017/168553 to Himalayas et al. (hereafter Himalayas).
As per claim 6, Beaurepaire discloses all of the limitations of claim 1, as discussed above.  But Beaurepaire does not explicitly disclose the following limitation:
a road warning queue coupled to said CPU for storing a plurality of warning to be displayed to the user while the user is navigating said route, said warnings being selected from the group consisting of route hazards and warning that are particular to the user.
However, Himalayas discloses this limitation (see at least Himalayas, Pg. 4, para. 1, disclosing that in step S104, since it is determined that there is a route that avoids the avoidance recommended area in step S103, the route search unit 7a causes the display unit 10 to display a warning / avoidance route and proceeds to step S105. The warning display / avoidance path display is to display on the display unit 10 that the recommended avoidance area is included in the searched path and that there is a path that avoids the avoidance recommended area).
Both Beaurepaire and Himalayas are analogous art to claim 6 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Himalayas relates to a navigation device that determines an area on a recommended path to avoid (see at least Himalayas, Abstract).  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of storing a plurality of warnings to be displayed to the user while the user is navigating the route, where the warnings are selected from the group consisting of route hazards and warning that are particular to the user, as disclosed in Himalayas.  Doing so would provide the benefit of improving the safety of the device user (see at least Himalayas, Background-Art).
As per claim 18, Beaurepaire discloses all of the limitations of claim 13, as discussed above.  But Beaurepaire does not explicitly disclose the following limitation:
coupling a road warning queue to said CPU and using said road warning queue to store a plurality of warning to be displayed to the user while the user is navigating said route, said warnings being selected from the group consisting of route hazards and warning that are particular to the user.
However, Himalayas discloses this limitation (see at least Himalayas, Pg. 4, para. 1, disclosing that in step S104, since it is determined that there is a route that avoids the avoidance recommended area in step S103, the route search unit 7a causes the display unit 10 to display a warning / avoidance route and proceeds to step S105. The warning display / avoidance path display is to display on the display unit 10 that the recommended avoidance area is included in the searched path and that there is a path that avoids the avoidance recommended area).
Both Beaurepaire and Himalayas are analogous art to claim 18 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Himalayas relates to a navigation device that determines an area on a recommended path to avoid (see at least Himalayas, Abstract).  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of storing a plurality of warnings to be displayed to the user while the user is navigating the route, where the warnings are selected from the group consisting of route hazards and warning that are particular to the user, as disclosed in Himalayas.  Doing so would provide the benefit of improving the safety of the device user (see at least Himalayas, Background-Art).
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire  as applied to claims 1 and 13 above, and further in view of U.S. Patent Publication Number 2013/0197796  to Obradovich et al. (hereafter Obradovich), Now U.S. Patent Number 7,522,992.
As per claim 7, Beaurepaire discloses all of the limitations of claim 1, as discussed above.  But Beaurepaire does not explicitly disclose the following limitation:
an entertainment queue coupled to said CPU for storing a plurality of entertainment content to be presented to the user while the user is navigating said route, said entertainment content being selected from the group consisting of music, poetry, eBook quotations and headline news bits.
However Obradovich discloses this limitation (see Obradovich, Fig. 3, showing the Entertainment category/database; [0040] disclosing that the user is prompted to select preferences in different categories to be included in his/her personal profile, including Entertainment).
Both Beaurepaire and Obradovich are analogous art to claim 7 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Obradovich relates to a navigation device where the user profiles are stored and used to navigate the user, driving in a vehicle, on foot, or in other modes of transportation (see at least Obradovich, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of storing a plurality of entertainment content to be presented to the user while the user is navigating said route, where the entertainment content is selected from the group consisting of music, poetry, eBook quotations and headline news bits, as disclosed in Obradovich.  Doing so would provide the benefit providing entertainment such as music to the user while navigating.
As per claim 19, Beaurepaire discloses all of the limitations of claim 13, as discussed above.  But Beaurepaire does not explicitly disclose the following limitation:
coupling an entertainment queue to said CPU and using said entertainment queue to store a plurality of entertainment content to be presented to the user while the user is navigating said route, said entertainment content being selected from the group consisting of music, poetry, eBook quotations and headline news bits.
However Obradovich discloses this limitation (see Obradovich, Fig. 3, showing the Entertainment category/database; [0040] disclosing that the user is prompted to select preferences in different categories to be included in his/her personal profile, including Entertainment).
Both Beaurepaire and Obradovich are analogous art to claim 19 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates to an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Obradovich relates to a navigation device where the user profiles are stored and used to navigate the user, driving in a vehicle, on foot, or in other modes of transportation (see at least Obradovich, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of storing a plurality of entertainment content to be presented to the user while the user is navigating said route, where the entertainment content is selected from the group consisting of music, poetry, eBook quotations and headline news bits, as disclosed in Obradovich.  Doing so would provide the benefit providing entertainment such as music to the user while navigating.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire  as applied to claims 8 and 13 above, and further in view of U.S. Patent Number 11,250,054 to Campbell.
As per claim 9, Beaurepaire discloses all of the limitations of claim 8, as discussed above.  Beaurepaire further discloses the following limitation:
an accelerometer device coupled to said CPU, said accelerometer device being adapted for determining a use's real time speed of movement and ... (see at least Beaurepaire, [0035] disclosing that the sensors 110 may include location sensors (e.g., GPS), accelerometers, compass sensors, gyroscopes, altimeters, etc.; and [0046] further disclosing that sensors 110 may be used as GPS receivers for interacting with one or more satellites 117 to determine and track the current speed, position and location of a user)  But Beaurepaire does not explicitly disclose the following limitation:
... an anomaly indicated by an abrupt change in real time speed or plane of movement, said CPU causing said anomaly to be communicated to said remote location using said communications device.
However, Campbell discloses this limitation (see at least Campbell, col. 32, Ln. 44-47, disclosing that the location module 460 may comprise an accelerometer and/or gyroscope that may detect an abrupt speed and/or direction change <interpreted as determining an anomaly indicated by an abrupt change in real time speed or plane of movement> that may be flagged <interpreted as being communicated to a remote location>).
Both Beaurepaire and Campbell are analogous art to claim 9 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates to an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Campbell relates to a method and apparatus for implementing a dynamic partitioning of input frame buffer to optimize resources of an object detection and recognition system (see at least Campbell, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of a determination of an anomaly indicated by an abrupt change in real time speed or plane of movement, said CPU causing said anomaly to be communicated to said remote location using said communications device, as disclosed in Campbell.  Doing so would provide the benefit of using an accelerometer to detect an anomaly.
As per claim 20, Beaurepaire discloses all of the limitations of claim 13, as discussed above.  Beaurepaire discloses the limitations:
coupling a communications device to said CUP and using said communications device to communicate the user's status to a remote location (see at least Beaurepaire, [0039] disclosing that the routing platform 105 is configured to monitor the user and the vehicle in order to generate travel status information);
coupling an accelerometer device to said CPU and using said accelerometer device to determine the use's real time speed of movement and ... (see at least Beaurepaire, [0035] disclosing that the sensors 110 may include location sensors (e.g., GPS), accelerometers, compass sensors, gyroscopes, altimeters, etc.; and [0046] further disclosing that sensors 110 may be used as GPS receivers for interacting with one or more satellites 117 to determine and track the current speed, position and location of a user) ... .  But Beaurepaire does not explicitly disclose the following limitations:
an anomaly indicated by an abrupt change in real time speed or plane of movement; and using said communications device to communicate said anomaly to said remote location.
However, Campbell discloses these limitation (see at least Campbell, col. 32, Ln. 44-47, disclosing that the location module 460 may comprise an accelerometer and/or gyroscope that may detect an abrupt speed and/or direction change <interpreted as determining an anomaly indicated by an abrupt change in real time speed or plane of movement> that may be flagged <interpreted as being communicated to a remote location>).
Both Beaurepaire and Campbell are analogous art to claim 20 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates to an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Campbell relates to a method and apparatus for implementing a dynamic partitioning of input frame buffer to optimize resources of an object detection and recognition system (see at least Campbell, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of a determination of an anomaly indicated by an abrupt change in real time speed or plane of movement, said CPU causing said anomaly to be communicated to said remote location using said communications device, as disclosed in Campbell.  Doing so would provide the benefit of using an accelerometer to detect an anomaly.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2021/0302174 to Abdulla et al. (hereafter Abdulla).
As per claim 10, Beaurepaire discloses all of the limitations of claim 1, as discussed above.  But Beaurepaire does not explicitly disclose the following limitation:
wherein said input device is adapted to allow a user of said system to customize said route.
However Abdulla discloses this limitation (see at least Abdulla, [0098] disclosing that the multi-modal transportation system 114 performs the act 306 of determining a segment for intermediate vehicles to the requestor-modified rental-vehicle location. In at least one embodiment, the multi-modal-transportation system 114 determines the intermediate vehicle(s) based on requestor-indicated preference. For example, the multi-modal-transportation system 114 may present, to the requestor 120, options to select the quickest intermediate route or the lowest cost intermediate route. The multi-modal-transportation system 114 performs the act 308 of transmitting data for the rental route based on the requestor-modified rental parameters 312 <interpreted as customizing>).
Both Beaurepaire and Abdulla are analogous art to claim 10 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates to an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Abdulla relates to systems, non-transitory computer-readable media, and methods for determining different routes along which provider vehicles and rental vehicles can transport a requestor to a destination, which includes receiving a transportation request that includes a pickup location and a destination location (see at least Abdulla, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of an input device adapted to allow a user of the system to customize the  route, as disclosed in Abdulla.  Doing so would provide the benefit of generating a practical ride and adapt to remedy implausible rides (see at least Abdulla, [0004]).
As per claim 11, Abdulla further discloses the following limitation:
wherein said customization is selected from the group consisting of maximum travel speed, bike lane route, bike path route, and road density (see at least Abdulla, [0045] disclosing a multi-modal graphical user interface that includes information for at least a rental route and a provider transportation route. A multi-modal graphical user interface can also include information for other routes, including public transit routes, walking routes, bikeshare routes, driving routes, etc. A multi-modal graphical user interface can also include interactive elements and information to facilitate comparing various routes and indicating a selected route; and [0053]).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2008/0234928 to Matsuoka.
As per claim 12, Beaurepaire discloses all of the limitations of claim 1, as discussed above.  While Beaurepaire discloses servers (see at least Beaurepaire, [0120]), Beaurepaire does not explicitly disclose the following limitation:
a software development server for hosting software development tools for said system.
However, Matsuoka discloses this limitation (see Matsuoka, [0026] disclosing that system programs may be directly responsible for controlling, integrating, and managing the individual hardware components of the computer system. Examples of system programs may include an operating system (OS), device drivers, programming tools, utility programs, software libraries, an application programming interface (API), graphical user interface (GUI), and so forth. Device 100 may utilize any suitable OS in accordance with the described embodiments such as a Palm OS.RTM., Palm OS.RTM. Cobalt, Microsoft.RTM. Windows OS, Microsoft Windows.RTM. CE, Microsoft Pocket PC, Microsoft Mobile, Symbian OS.TM., Embedix OS, Linux, Binary Run-time Environment for Wireless (BREW) OS, JavaOS, a Wireless Application Protocol (WAP) OS; and  [0042]-[0044] discloses a remote computer <interpreted as a server> ).
Both Beaurepaire and Matsuoka are analogous art to claim 12 because they are in the same field of micro-mobility navigation systems with integrated responsiveness to user demographic data.  Beaurepaire relates to an approach for optimizing intermodal route computations where a routing platform retrieves shared vehicle availability data associated with one or more modes of transportation for geographic areas (see at least Beaurepaire, Abstract).  Matsuoka relates to a mobile computing device that receives destination position data for a destination and provides the user with an indication of the device altitude and destination data.  (see at least Matsuoka, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mirco-mobility navigation system, as discloses the Beaurepaire, to provide the benefit of a software development server for hosting software development tools for the system, as disclosed in Matsuoka.  Doing so would provide the benefit of modifying and tailor the software.

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666